Name: 2011/21/EU: Decision of the European Central Bank of 13Ã December 2010 on the paying-up of the increase of the European Central BankÃ¢ s capital by the national central banks of Member States whose currency is the euro (ECB/2010/27)
 Type: Decision
 Subject Matter: EU institutions and European civil service;  monetary economics;  monetary relations;  business organisation;  international trade
 Date Published: 2011-01-15

 15.1.2011 EN Official Journal of the European Union L 11/54 DECISION OF THE EUROPEAN CENTRAL BANK of 13 December 2010 on the paying-up of the increase of the European Central Banks capital by the national central banks of Member States whose currency is the euro (ECB/2010/27) (2011/21/EU) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to the Statute of the European System of Central Banks and of the European Central Bank (hereinafter the Statute of the ESCB), and in particular Article 28.3 thereof, Whereas: (1) Decision ECB/2008/24 of 12 December 2008 laying down the measures necessary for the paying-up of the European Central Banks capital by the participating national central banks (1) determined how and to what extent the national central banks (NCBs) of the Member States whose currency is the euro were under an obligation to pay up the capital of the European Central Bank (ECB) on 1 January 2009. (2) Pursuant to Article 1 of Decision ECB/2010/26 of 13 December 2010 on the increase of the European Central Banks capital (2) the ECBs capital has been increased by EUR 5 000 million from EUR 5 760 652 402,58 to EUR 10 760 652 402,58 with effect from 29 December 2010. (3) Decision ECB/2008/23 of 12 December 2008 on the national central banks percentage shares in the key for subscription to the European Central Banks capital (3) lays down the key for subscription to the ECBs capital in accordance with Article 29.3 of the Statute of the ESCB and establishes with effect from 1 January 2009 the weightings assigned to each NCB in the capital key (hereinafter the capital key weightings). (4) Pursuant to Article 28.3 of the Statute of the ESCB the Governing Council, acting by the qualified majority provided for in Article 10.3 of the Statute of the ESCB, has the competence to determine the extent to which and the form in which the capital is to be paid up. (5) Pursuant to Article 1 of Council Decision 2010/416/EU of 13 July 2010 in accordance with Article 140(2) of the Treaty on the adoption by Estonia of the euro on 1 January 2011 (4), Estonia fulfils the necessary conditions for adoption of the euro and the derogation granted to it pursuant to Article 4 of the 2003 Act of Accession (5) will be abrogated with effect from 1 January 2011. (6) In accordance with Decision ECB/2010/34 of 31 December 2010 on the paying-up of capital, transfer of foreign reserve assets and contributions by Eesti Pank to the European Central Banks reserves and provisions (6) Eesti Pank is under an obligation to pay up the remaining share of its subscription to the ECBs capital with effect from 1 January 2011, taking into account the increase of the ECBs capital with effect from 29 December 2010 and the form in which the capital is to be paid up, HAS ADOPTED THIS DECISION: Article 1 Extent and form of subscribed and paid-up capital 1. Taking into account the capital key weightings set out in Article 2 of Decision ECB/2008/23 and the increase of the ECBs capital in accordance with Article 1 of Decision ECB/2010/26, each NCB shall have a total subscribed capital of the amount shown next to its name in the following table: NCB EUR Nationale Bank van BelgiÃ «/Banque Nationale de Belgique 261 010 384,68 Deutsche Bundesbank 2 037 777 027,43 Central Bank of Ireland 119 518 566,24 Bank of Greece 211 436 059,06 Banco de EspaÃ ±a 893 564 575,51 Banque de France 1 530 293 899,48 Banca dItalia 1 344 715 688,14 Central Bank of Cyprus 14 731 333,14 Banque centrale du Luxembourg 18 798 859,75 Central Bank of Malta 6 800 732,32 De Nederlandsche Bank 429 156 339,12 Oesterreichische Nationalbank 208 939 587,70 Banco de Portugal 188 354 459,65 Banka Slovenije 35 381 025,10 NÃ ¡rodnÃ ¡ banka Slovenska 74 614 363,76 Suomen Pankki 134 927 820,48 2. Each NCB shall pay up the additional amount shown next to its name in the following table: NCB EUR Nationale Bank van BelgiÃ «/Banque Nationale de Belgique 121 280 000 Deutsche Bundesbank 946 865 000 Central Bank of Ireland 55 535 000 Bank of Greece 98 245 000 Banco de EspaÃ ±a 415 200 000 Banque de France 711 060 000 Banca dItalia 624 830 000 Central Bank of Cyprus 6 845 000 Banque centrale du Luxembourg 8 735 000 Central Bank of Malta 3 160 000 De Nederlandsche Bank 199 410 000 Oesterreichische Nationalbank 97 085 000 Banco de Portugal 87 520 000 Banka Slovenije 16 440 000 NÃ ¡rodnÃ ¡ banka Slovenska 34 670 000 Suomen Pankki 62 695 000 3. NCBs shall pay to the ECB the amounts specified in paragraph 2 by means of a separate transfer via the Trans-European Automated Real-time Gross settlement Express Transfer system (TARGET2). 4. Each NCB shall pay up its increased capital share in three equal annual instalments. The first instalment shall be paid on 29 December 2010, and the following instalments shall be paid 2 business days before the last TARGET2 operating day of the following 2 years. Article 2 Entry into force This Decision shall enter into force on 29 December 2010. Done at Frankfurt am Main, 13 December 2010. The President of the ECB Jean-Claude TRICHET (1) OJ L 21, 24.1.2009, p. 69. (2) See page 53 of this Official Journal. (3) OJ L 21, 24.1.2009, p. 66. (4) OJ L 196, 28.7.2010, p. 24. (5) Act concerning the conditions of accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic and the adjustments to the Treaties on which the European Union is founded (OJ L 236, 23.9.2003, p. 33). (6) See page 58 of this Official Journal.